 

EXHIBIT 10.2

[g201705042024129344431.jpg]

 

P. H. GLATFELTER COMPANY

 

Performance Share Award Certificate

______________________________________________________________________________

 

Award Number:  ____-PSA-01

 

Award Date:  ____________

 

Award Type:  Performance Share

 

Number of Performance
Shares granted at Target:1  ________________________

 

Performance Period:  ________________________

 

Vesting Date:

December 31, ____

 

Method of Payment:  

If vested and earned, this Performance Award will be paid in shares of Common
Stock.

 

THIS CERTIFIES THAT P. H. Glatfelter Company, a Pennsylvania corporation (the
“Company”) has, on the Award Date specified above, granted to:

Name

(the “Participant,” as defined in the Plan) a Performance Share Award (the
“Award”) subject to the terms of this Award Certificate and the Company’s
Amended and Restated Long-Term Incentive Plan as amended effective __________
(the “Plan”). Capitalized terms used in this Award Certificate without
definition will have the meanings set forth in the Plan.

Each Performance Share, if vested and earned, will entitle the Participant to
receive one (1) share of the Company’s Common Stock. In the event of any
conflict between the terms of the Plan and this Award Certificate, the terms of
the Plan will prevail.

 

1  

The actual number of Performance Shares earned by the Participant will be
determined following the Vesting Date based on the achievement of the
Performance Goals as described in Section 3, and may be different than the
number of Performance Shares granted.

Page 1 of 7

 

--------------------------------------------------------------------------------

 

1.Vesting of Performance Shares. The Performance Shares (and any Deemed
Dividends with respect to such Performance Shares as set forth in Section 4)
will vest and be earned based on the achievement of the Company’s performance
goals outlined below (the “Performance Goals”) and the Participant’s continued
employment or service with the Company or one of its subsidiaries through the
Vesting Date unless otherwise noted in the case of Retirement, Death, or
Disability as outlined in Section 5(b). The Company’s Board of Directors (the
“Board”) will determine whether the Performance Goals have been achieved. Except
in the case of the Company’s CEO whose compensation is determined by the Board,
the number of Performance Shares earned by the Participant will be determined by
the Compensation Committee of the Company’s Board of Directors (the
“Committee”), based on the level of achievement of the Performance Goals as more
fully described in Section 3. These determinations will be made no later than
March 15, _____.

2.Performance Goals. The Company must meet or exceed the applicable threshold
Performance Goal listed below for any portion of the Performance Shares to be
earned.  An additional year of service is required after the performance period
for vesting to be complete.

 

Performance Goals
(For the Performance Period
beginning ______ and ending ________)

 

Performance Shares – Financial Targets

40% Adjusted EBITDA (1)

 

60% ROCE  (2)

Cumulative Adjusted EBITDA ($M)
(% of Target)

Payout
(as % of Target)

 

ROCE (2 Year Average)
(% of Target)

Payout
(as % of Target)

Maximum

$xx

(140%)

200%

 

Maximum

x%

(140%)

200%

Target

$xx

(100%)

100%

Target

x%

(100%)

100%

80% of Target

$xx

(80%)

40%

80% of Target

x%

(80%)

40%

Threshold

$xx

(60%)

20%

Threshold

x%

(60%)

20%

< Threshold

$xx

(<60%)

0%

< Threshold

x%

(<60%)

0%

 

(1)

Target is established at ___% of ____ and ____ Cumulative Adjusted EBITDA based
on ____ strategic plan of $______

 

(2)

ROCE target of ___% is tied to ____ strategic plan

 

For purposes of this Award Certificate, the terms above will have the following
meanings:

 

“Cumulative Adjusted EBITDA” means the Company’s cumulative adjusted earnings
before interest, taxes, depreciation and amortization during the Performance
Period, as determined by the Committee. EBITDA is generally equal to the
Company’s revenues minus its costs, after excluding from such costs interest
expense, taxes, depreciation and amortization and pension income or pension
expense, subject to adjustment as contemplated by the Plan.

 

“2-year Average ROCE” means the Company’s average annual percentage return on
capital employed during the Performance Period, as determined by the Committee.
ROCE is generally calculated as the tax-effected value of earnings before
interest and

Page 2 of 7

 

--------------------------------------------------------------------------------

 

taxes (EBIT) divided by the Company’s total capital outstanding, subject to
adjustment as contemplated by the Plan.

 

3.Determination of Achievement of Performance Goals. No later than March 15,
____, the Board will determine whether the Performance Goals have been achieved,
and the level of such achievement, and the Committee (or the Board in the case
of the Company’s CEO) will determine the number of Performance Shares earned, if
any. The number of Performance Shares to be earned will be based on the degree
of achievement of the Performance Goals according to the following guidelines
and provided the vesting requirement is met:

Company Performance:

2-year Cumulative Adjusted EBITDA

(40% Weighting)

2-year Average ROCE

(60% Weighting)

Is at target

  40% of the performance shares would be payable

60% of the performance shares would be payable

Meets threshold Performance Goal

8% of the performance shares would be payable

12% of the performance shares would be payable

Exceeds the threshold Performance Goal but is less than target

Payout would be interpolated between threshold and target

Payout would be interpolated between threshold and target

Meets or exceeds the maximum Performance Goal

80% of the performance shares would be payable

120% of the performance shares would be payable

Exceeds the target Performance Goal but is less than maximum

Payout would be interpolated between target and maximum

Payout would be interpolated between target and maximum

 

The Committee (or the Board in the case of the Company’s CEO) has the discretion
to reduce (but not increase) some or all of the number of shares of Common Stock
that would otherwise be earned as a result of satisfying the Performance Goals.
In making this determination, the Committee may take into account any factors it
determines are appropriate, including but not limited to Company, business unit
or individual performance.

4.Dividends on Performance Shares. During the period from the Award Date to the
issue of shares of Common Stock, the Participant will be credited with deemed
dividends (a “Deemed Dividend”) in an amount equal to each cash dividend payable
after the Award Date, just as though the Participant, on the record date for
payment of the dividend, had been the holder of record of shares of Common Stock
equal to the number of Performance Shares at target (adjusted as described in
the following sentence) represented by this Award Certificate. The Deemed
Dividends will be converted to additional Performance Shares, rounded down to
the nearest whole number, by dividing the Deemed Dividends by the Fair Market
Value of one share of Common Stock on the date the cash dividend to which it
relates is paid. The Company will establish a bookkeeping record to account for
the Deemed Dividends and additional Performance Shares to be credited to the
Participant. The additional Performance Shares represented by Deemed Dividends
are subject to the same vesting and performance requirements as the other
Performance Shares, including without limitation the requirement that the
applicable Performance Goals have been achieved.

5.Separation from Service Prior to the Vesting Period.

(a)

In General. Subject to paragraphs (b) and (c) below, if, prior to the Vesting
Date, the Participant ceases to be an employee of, or to provide services to,
the Company or any of its subsidiaries

Page 3 of 7

 

--------------------------------------------------------------------------------

 

for any reason (whether voluntarily or involuntarily) then this Performance
Shares Award will be immediately and irrevocably forfeited.

 

(b)

Retirement, Death or Disability. Notwithstanding the foregoing, if the
Participant has a Separation from Service due to the death or Retirement of the
Participant, or a termination of service due to Disability (whether or not a
Separation from Service), and such event takes place on or after January 1, 2018
but prior to the end of the Performance Period, then the Participant will be
entitled to receive a pro-rated Performance Share Award following the end of the
Performance Period, provided that the Performance Goal(s) are determined to have
been achieved. Such pro-ration will be determined by multiplying the number of
Performance Shares the Participant would have received by a fraction, the
numerator of which equals the number of days that elapse between the first day
of the Performance Period and the date of death, Retirement, or Disability
commencement, and the denominator will equal the total number of days in the
Performance Period.

(c)

Impact of a Change in Control. In the event of a Change in Control in which the
Company is not the surviving entity, this Performance Share Award will be deemed
to be earned at the greater of target or actual performance through the date of
the Change in Control, as determined by the Board, for each Performance Goal and
will be replaced with the common stock of the surviving entity (“Replacement
Performance Shares”). The number of Replacement Performance Shares will be
calculated based on the Fair Market Value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. If the Replacement Performance Shares are
not issued for any reason, or if the common stock of the surviving entity is not
publically traded at the date of the Change in Control, then, all Performance
Shares will be deemed to be earned upon the occurrence of the Change in Control
at the greater of target or actual performance through the date of the Change in
Control, as determined by the Board.

The Participant’s right to such Replacement Performance Shares will not vest
unless and until the Participant has remained in continuous employment with the
Company or a subsidiary, or the Company’s successor or a subsidiary, through the
Vesting Date unless otherwise noted in the case of Retirement, Death, or
Disability as outlined in Section 5(b). Notwithstanding the foregoing, if the
Participant has (i) an involuntary Separation from Service, other than for
Cause, with the Company or the surviving entity following a Change in Control or
(ii) a voluntary Separation from Service for Good Reason following a Change in
Control, the requirement of continued employment through the Vesting Date will
be waived and the Participant will be deemed vested with respect to payment of
the Replacement Performance Shares on the date of Separation from Service.

The terms and provisions of this Certificate will continue to apply to the
Replacement Performance Shares when issued. In addition, if the Participant
remains in continuous employment with the Company or its successor, or a
subsidiary of the Company or its successor, through the Vesting Date, the
Participant will be entitled to receive a value restoration payment with respect
to such Replacement Performance Shares as are deemed vested on such Vesting Date
(a “Value Restoration Payment”). The Value Restoration Payment will be equal to
the difference between the fair market value of the surviving entity’s common
stock on the date of the Change in Control and, if less, the fair market value
of the surviving entity’s common stock on the Vesting Date (which will be
determined to mean the date of the Participant’s involuntary Separation from
Service other than for Cause, or voluntary Separation from Service for Good
Reason, as described in the last sentence of the paragraph immediately above).
For example, if the surviving entity’s common stock fair market value is $20.00
per share on the date of the Change in Control and is $15.00 per share on the
Vesting Date, the Participant will be entitled to receive a Value Restoration
Payment equal to $5.00 per Replacement Performance Share. Any such Value

Page 4 of 7

 

--------------------------------------------------------------------------------

 

Restoration Payment will include interest (at the prime rate of interest of the
Company’s principal bank in effect on the vesting date for the period between
the date of the Change in Control and the Vesting Date), and will be paid in
cash within thirty (30) days after the Vesting Date.  

 

6.Restriction on Transfer. No rights under this Performance Shares Award may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition of Performance Shares or other rights under
this Performance Shares Award will be void and unenforceable against the Company
and will result in the immediate forfeiture of such Performance Shares Award and
rights. Notwithstanding the foregoing, the Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant and receive any shares of Common Stock
issued with respect to the Performance Shares Award upon the death of the
Participant.

7.Payment of Performance Shares. Payment in respect of the vested and earned
Performance Shares will be made to the Participant no later than March 15, _____
but only to the extent it is determined that the applicable Performance Goal(s)
and other requirements set forth herein have been met. Payment of vested and
earned Performance Shares will be made in shares of Common Stock. The number of
shares issued will be rounded down to the next whole number of shares and the
Company will issue the shares, in book-entry form, registered in the
Participant’s name or in the name of the Participant’s legal representatives,
beneficiaries or heirs, as the case may be, in satisfaction of the Performance
Shares, the number of shares of Common Stock equal to the number of vested and
earned Performance Shares.

The Company will take such actions as it deems appropriate to ensure all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes are withheld or collected from the Participant. In accordance with
the terms of the Plan, the Committee hereby confirms that the Participant may
elect to satisfy the Participant’s federal, state, local and foreign tax
withholding obligations arising from the receipt of, or the vesting of,
Performance Shares by (i) delivering check or money order payable to the Company
in any amount equal to the federal, state, local or foreign taxes the Company
determines is required to satisfy its minimum withholding obligations, or (ii)
having the Company withhold a portion of the shares of Common Stock otherwise to
be delivered having a Fair Market Value equal to the amount of such federal,
state, local or foreign taxes the Company determines is required to satisfy its
minimum withholding obligations. The Company will not deliver any fractional
share of Common Stock but will instead round down to the next full number the
amount of shares of Common Stock to be delivered. The Participant’s election
must be made on or before the date that any such withholding obligation with
respect to the Performance Shares arises. If the Participant fails to make a
timely election, the Company will have the right to withhold a portion of the
shares of Common Stock otherwise to be delivered having a Fair Market Value
equal to the amount the Company determines is required to satisfy its minimum
withholding obligations with respect to such taxes.

8.Compliance with Code Section 409A. To the extent that distributions of Common
Stock or cash in payment of this Performance Shares Award represent a “deferral
of compensation” within the meaning of Internal Revenue Code of 1986, as amended
(“Code”) section 409A, such distributions will conform to the applicable
requirements of Code section 409A including, without limitation, the requirement
that a distribution to a Participant who is a “specified employee” within the
meaning of Code section 409A(a)(2)(B)(i) which is made on account of the
specified employee’s Separation from Service will not be made before the date
which is six (6) months after the date of Separation from Service. However,
distributions as aforesaid will not be determined to be a “deferral of
compensation” subject to Code section 409A to the extent provided in the
exception in Treasury Regulation Section 1.409A-1(b)(4) for short-term
deferrals.

 

Page 5 of 7

 

--------------------------------------------------------------------------------

 

 

 

9.Miscellaneous.

(a)

The Award does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b)

The Company will not be required to deliver any shares of Common Stock upon
vesting of the Performance Shares until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

(c)

Definitions. In addition to the definitions set forth in the Plan, the following
definitions will apply to this Award Certificate:

“Cause” means (i) an act or acts of personal dishonesty taken by the Participant
and intended to result in substantial personal enrichment of the Participant at
the expense of the Company, (ii) the Participant’s willful, deliberate and
continued failure to substantially perform for the Company the normal material
duties related to Participant’s job position which are not remedied in a
reasonable period of time after receipt of written notice from the Company,
(iii) violation by the Participant of any of the Company’s policies, including,
but not limited to, policies regarding sexual harassment, insider trading,
confidentiality, non-disclosure, non-competition, non-disparagement, substance
abuse and conflicts of interest and any other written policy of the Company,
which violation could result in the termination of the Participant’s employment;
or (iv) the conviction of the Participant of a felony.

“Change in Control” will have the meaning set forth in the Plan.

“Good Reason” means (i) a material diminution in the Participant’s base salary,
or (ii) a material change in the geographic location at which the Participant
must perform services (for this purpose, a requirement that the Participant’s
services be performed at a location less than forty (40) miles from the location
where the Participant previously performed services will not be considered a
material change); provided that within ninety (90) days after the occurrence of
any of the events listed in clauses (i) or (ii) above the Participant delivers
written notice to the Company of his/her intention to terminate his/her
employment for Good Reason specifying in reasonable detail the facts and
circumstances deemed to give rise to the Participant’s right to terminate
his/her employment for Good Reason and the Company will not have cured such
facts and circumstances within thirty (30) days after delivery of such notice by
the Participant to the Company (unless the Company will have waived its right to
cure by written notice to the Participant) and provided further that the
Participant in fact has a Separation from Service no later than thirty (30) days
following the expiration of the cure period.

“Retirement” will mean the retirement of an employee from employment with the
Company and all affiliates on or after attaining age 65, or on or after
attaining age 55 with a minimum of ten (10) years of service

 

 

Page 6 of 7

 

--------------------------------------------------------------------------------

 

 

 

 

A copy of the Amended and Restated Long-Term Incentive Plan is available by
request to the office of the Corporate Secretary.

P. H. GLATFELTER COMPANY

 

 

 

 

 

 

 

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge that I reviewed the Plan and agree to conform
to all of the terms and conditions of the Award Certificate and the Plan.

 

 

 

 

Signature: ______________________________Date:

                 Name

 

Page 7 of 7

 